Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 1 of 64




                              EXHIBIT 2
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39     Page 2 of 64




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

   In re:                       §                               Case No. 19-34054-sgj11
                                §
   HIGHLAND CAPITAL MANAGEMENT, §
   L.P.,                        §                               Chapter 11
                                §
         Debtor                 §


                               DECLARATION OF LOUIS M. PHILLIPS


  I, Louis M. Phillips, pursuant to 28 U.S.C. § 1746(a), under penalty of perjury, declare as follows

            1.   I am an attorney admitted to practice law before this Court, and as relates to the

  Motion for Entry of an Order Authorizing the Examination of Rule 2004 Parties pursuant to Rule

  2004 of the Federal Rules of Bankruptcy Procedure (Dkt. No. 2620) (the “Rule 2004 Motion”) am

  counsel to Charitable DAF Fund, L.P. (the “DAF Fund”); Charitable DAF HoldCo, Ltd. (“DAF

  HoldCo”); Charitable DAF GP, L.P., (the “DAF GP”) (these entities, collectively, the “DAF”),

  and Highland Dallas Foundation, Inc. (“Highland Dallas Foundation”), (together with the DAF,

  the “Charitable Respondents”), and submit this Declaration in support of the Charitable

  Respondents’ Objection to the Rule 2004 Motion.

            2.   Unless stated otherwise, this Declaration is based on my personal knowledge and

  review of the documents listed below.

            3.   Attached as Exhibit 1 is a true and correct copy of the Committee’s Fourth Request

  for Production of Documents to the Debtor that I received from previous counsel for CLO HoldCo,

  Ltd.




                                              Page 1 of 2
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39   Page 3 of 64




         4.      Attached as Exhibit 2 is a true and correct copy of the Committee’s First Request

  for Production of Documents to CLO HoldCO, Ltd. that I received from previous counsel for CLO

  HoldCo, Ltd.

         5.      Attached as Exhibit 3 is a true and correct copy of the Responses and Objections

  to the Committee’s First Request for Production of Documents to CLO HoldCO, Ltd., and the

  email service thereof that I received from previous counsel for CLO HoldCo, Ltd.

         6.      Attached as Exhibit 4 is a true and correct copy of the July 29, 2020 email

  correspondence from the Debtor to former counsel for CLO HoldCo that I received from previous

  counsel for CLO HoldCo, Ltd.

         7.      Upon information and belief, over 6,000 emails from Grant Scott were provided to

  the Debtor and/or the Committee.

  Dated: August 17, 2021

                                                            /s/ Louis M. Phillips
                                                            Louis M. Phillips




                                             Page 2 of 2
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 4 of 64




                     EXHIBIT 1
         to DECLARATION OF LOUIS M. PHILLIPS
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                    Entered 08/17/21 17:00:39             Page 5 of 64




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                                 )
                                                                 )
      In re:                                                     ) Chapter 11
                                                                 )
      HIGHLAND CAPITAL MANAGEMENT, L.P., 1                       ) Case No. 19-34054-sgj11
                                                                 )
                                       Debtor.


                     THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                      FOURTH REQUESTS FOR PRODUCTION OF DOCUMENTS

               Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Rule 7034 of the Federal Rules

  of Bankruptcy Procedure, and the Amended Term Sheet, the Official Committee of Unsecured

  Creditors in the above captioned bankruptcy case (the “Committee”) hereby serves the following

  requests for production of documents to Highland Capital Management, L.P. (“Request(s)”). The

  Requests are made pursuant to the Amended Term Sheet to which the Committee and Highland

  Capital Management, L.P., have agreed (Dkts. 354, 354-1) (the “Final Term Sheet”) and which

  the Court has entered through an Order (Dkt. 339). Moreover, because this is the fourth formal

  request for production, preceded by three prior formal requests as well as informal discussion

  among the parties that have not been fulfilled, and the Court has requested that the Committee file

  certain adversary proceedings within 90 days of its order dated January 9, 2020, any Documents

  or Communications responsive to these Requests should be included in the production subject to

  the Unsecured Creditors’ Motion to Compel Production of the Debtor, filed on July 8, 2020.




  1
        The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
        address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
                                                           1
  ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 6 of 64




                                             DEFINITIONS

           1.        “Atlas IDF GP” means Atlas IDF GP, LLC, and any direct or indirect predecessors

  or successors in interest, parents, subsidiaries or affiliates of any of them, and any and all partners,

  officers, directors, shareholders, members, employees, representatives, agents, advisors, attorneys,

  and all other persons and entities acting or purporting to act on behalf of any of the foregoing.

           2.        “Atlas IDF, LP” means Atlas IDF, LP and any direct or indirect predecessors or

  successors in interest, parents, subsidiaries or affiliates of any of them, and any and all partners,

  officers, directors, shareholders, members, employees, representatives, agents, advisors, attorneys,

  and all other persons and entities acting or purporting to act on behalf of any of the foregoing.

           3.        “Beacon Mountain” means Beacon Mountain, LLC and any direct or indirect

  predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

  and all officers, directors, shareholders, members, employees, representatives, agents, advisors,

  attorneys, and all other persons and entities acting or purporting to act on behalf of any of the

  foregoing.

           4.        “Charitable DAF Fund” means Charitable DAF Fund, LP, any direct or indirect

  predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

  and all partners, officers, directors, shareholders, members, employees, representatives, agents,

  advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

  of the foregoing.

           5.        “Charitable DAF GP” means Charitable DAF GP, LLC, any direct or indirect

  predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

  and all partners, officers, directors, shareholders, members, employees, representatives, agents,




                                                     2
  ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 7 of 64




  advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

  of the foregoing.

           6.        “Charitable DAF HoldCo” means Charitable DAF HoldCo, Ltd., any direct or

  indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

  and any and all officers, directors, shareholders, members, employees, representatives, agents,

  advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

  of the foregoing.

           7.        “Class A Limited Partners” means the limited partners of the Debtor, as identified

  in Exhibit A of the Fourth Amended and Restated Agreement of Limited Partnership of Highland

  Capital Management, L.P. (Bates numbers Highland/PEO-003550 – Highland/PEO-003585).

           8.        “Class B Limited Partnership Interests” means the partnership interests held by

  Class B Limited Partners, as identified in Exhibit A of the Fourth Amended and Restated

  Agreement of Limited Partnership of Highland Capital Management, L.P. (Bates numbers

  Highland/PEO-003550 – Highland/PEO-003585).

           9.        “CLO HoldCo” means CLO HoldCo, Ltd. and any direct or indirect predecessors

  or successors in interest, parents, subsidiaries or affiliates of any of them, and any and all officers,

  directors, shareholders, members, employees, representatives, agents, advisors, attorneys, and all

  other persons and entities acting or purporting to act on behalf of any of the foregoing.

           10.       “CLO HoldCo Transaction” means a series of transactions executed on December

  28, 2016, in which the following transfers occurred, upon information and belief:

                 a. The transfer of approximately a 97.6835% interest in a $24 million promissory note

                     with Dugaboy (the “Dugaboy Note”) from Get Good to the Debtor, and the transfer

                     of the Transferred Interests (defined below) from the Debtor to Get Good, pursuant


                                                     3
  ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21             Entered 08/17/21 17:00:39      Page 8 of 64




                     to the Purchase and Sale Agreement (Bates numbers Highland/PEO-032722 –

                     Highland/PEO-032737 (the “Purchase and Sale Agreement”)) amended by the

                     Amendment to Purchase and Sale Agreement (Bates numbers Highland/PEO-

                     032712 – Highland/PEO-032721 (the “Amended Purchase and Sale Agreement”)),

                     or any other Document, Communication, or agreement (the “Debtor/Get Good

                     Transfer”);

                b. The transfer of the Transferred Interests from Get Good to Highland Dallas

                     Foundation, pursuant to the Exercise of Discretion by Trustee with Respect to

                     Distribution to Charitable Beneficiary (Bates numbers Highland/PEO-032707 –

                     Highland/PEO-032711 (the “Exercise of Discretion”)) and the Donative

                     Assignment of Interests (Bates numbers Highland/PEO-032698 – Highland/PEO-

                     032702 (the “Donative Assignment of Interests”)), or any other Document,

                     Communication, or agreement (the “Get Good/Highland Dallas Foundation

                     Transfer”);

                c. The transfer of the Transferred Interests from Highland Dallas Foundation to

                     Charitable DAF HoldCo, pursuant to the Unanimous Written Consent of Directors

                     in Lieu of Meeting (Bates numbers Highland/PEO-032603 – Highland/PEO-

                     032608 (the “Unanimous Consent”)), or any other Document, Communication, or

                     agreement (the “Highland Dallas Foundation/Charitable DAF Transfer”); and

                d. The transfer of the Transferred Interests from Charitable DAF HoldCo to Charitable

                     DAF Fund, and then to CLO HoldCo, pursuant to the Omnibus Assignment

                     Agreement (Bates numbers Highland/PEO-032686 – Highland/PEO-032692 (the

                     “Omnibus Assignment Agreement”)) and by written resolutions executed by


                                                    4
  ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39       Page 9 of 64




                     Charitable DAF HoldCo, Charitable DAF GP, and CLO HoldCo (Bates numbers

                     respectively Highland/PEO-032822 – Highland/PEO-032827, Highland/PEO-

                     032810 – Highland/PEO-032815, and Highland/PEO-032816 – Highland/PEO-

                     032821 (collectively, the “Written Resolutions”)), or any other Document,

                     Communication, or agreement (the “Charitable DAF/CLO HoldCo Transfer”).

           11.       “Communication(s)” means any written or oral communication of any kind or

  character, including, by way of example and without limitation, e-mails, instant messages, text

  messages, voicemail or voice messages, audio recordings, personal conversations, telephone

  conversations, letters, meetings, memoranda, telegraphic and telex communications or transmittals

  of Documents, whether such communication was sent, received, or created, in final or in draft, and

  all Documents concerning or memorializing such written or oral communications.

           12.       “Concerning” means consisting of, reflecting, referring to, regarding, related to,

  involving, evidencing, constituting, or having any legal, logical, evidential, or factual connection

  with (whether to support or rebut) the subject matter designated in any of these Requests. A request

  for documents “concerning” a specified subject matter always shall include communications,

  notes, and memoranda (whenever prepared) relating to the subject matter of the request.

           13.       “Contribution Agreement” means the Contribution Agreement between the Debtor

  and Hunter Mountain Investment Trust, dated as of December 21, 2015.

           14.       “Crown Global” means Crown Global Insurance Company and any direct or

  indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

  and any and all officers, directors, shareholders, members, employees, representatives, agents,

  advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

  of the foregoing.


                                                     5
  ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39         Page 10 of
                                         64



          15.       “Debtor,” “You,” and “Your” means the Highland Capital Management, L.P., the

 Debtor in the above-captioned case, and any direct or indirect predecessors or successors in

 interest, parents, subsidiaries or affiliates of any of them, and any and all partners, officers,

 directors, shareholders, members, employees, representatives, agents, advisors attorneys, and all

 other persons and entities acting or purporting to act on behalf of any of the foregoing.

          16.       “Document(s)” means, without limitation, the original and all copies, prior drafts,

 and translation of information in any written, typed, printed, recorded or graphic form, however

 produced or reproduced, of any type or description, regardless of origin or location, including

 without limitation, all Electronically Stored Information, Communications, records, tables, charts,

 analyses, graphs, schedules, reports, memoranda, notes, lists, calendar and diary entries, letters

 (sent or received), contracts, statements, bills, checks, vouchers, video tapes, photographs, tape

 recordings, other mechanical records, transcripts or logs of any such recordings, and all other data

 compilations from which information can be obtained. The term “Document(s)” is intended to be

 at least as broad in meaning and scope as the usage of the term in or pursuant to the Federal Rules

 of Civil Procedure.

          17.       “Dondero” means James Dondero and all entities under his control, including

 without limitation, Dugaboy, Get Good, and the Get Better Trust.

          18.       “Dugaboy” means Dugaboy Investment Trust, any direct or indirect predecessors

 or successors in interest, parents, subsidiaries or affiliates of any of them, and any and all officers,

 trustees, directors, shareholders, members, employees, representatives, agents, advisors, attorneys,

 beneficiaries, and all other persons and entities acting or purporting to act on behalf of any of the

 foregoing.




                                                     6
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 11 of
                                         64



          19.       “Dynamic Income CLO HoldCo Side Letter” means the letter agreement dated

 January 10, 2017 (Bates numbers Highland/PEO-032703 – Highland/PEO-032705).

          20.       “Dynamic Income Fund” means Highland Dynamic Income Fund, L.P., any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, and all other persons and entities acting or purporting to act on behalf

 of any of the foregoing.

          21.       “Eames Ltd.” means Eames Ltd., any direct or indirect predecessors or successors

 in interest, parents, subsidiaries or affiliates of any of them, and any and all officers, directors,

 shareholders, members, employees, representatives, agents, advisors, attorneys, and all other

 persons and entities acting or purporting to act on behalf of any of the foregoing.

          22.       “Empower Dallas Foundation” means Empower Dallas Foundation, created in

 February 2015 as a tier one supporting organization to the Dallas Foundation.

          23.       “Get Better Trust” means The Get Better Trust, any direct or indirect predecessors

 or successors in interest, parents, subsidiaries or affiliates of any of them, and any and all officers,

 trustees, directors, shareholders, members, employees, representatives, agents, advisors, attorneys,

 beneficiaries and all other persons and entities acting or purporting to act on behalf of any of the

 foregoing.

          24.       “Get Good” means The Get Good Nonexempt Trust, any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all officers, trustees, directors, shareholders, members, employees, representatives, agents,

 advisors, attorneys, beneficiaries, and all other persons and entities acting or purporting to act on

 behalf of any of the foregoing.


                                                    7
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 12 of
                                         64



          25.       “Guaranty Agreements” means the various guaranty agreements executed by Rand

 PE Fund I, L.P. as part of the Hunter Mountain Transaction, including without limitation, the

 guaranty agreement between Hunter Mountain Trust, the Debtor, and Rand PE Fund I, L.P. dated

 December 21, 2015; the guaranty agreement between Hunter Mountain Trust, The Mark and

 Pamela Okada Family Trust – Exempt Trust #1, and Rand PE Fund I, L.P. dated December 24,

 2015; the guaranty agreement between Hunter Mountain Trust, The Mark and Pamela Okada

 Family Trust – Exempt Trust #2, and Rand PE Fund I, L.P. dated December 24, 2015; the guaranty

 agreement between Hunter Mountain Trust, Mark K. Okada, and Rand PE Fund I, L.P. dated

 December 24, 2015; and the guaranty agreement between Hunter Mountain Trust, The Dugaboy

 Investment Trust, and Rand PE Fund I, L.P. dated December 24, 2015.

          26.       “Highland Capital Loan Fund” means Highland Capital Loan Fund, L.P., any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, owners, partners, principals, shareholders, and all other persons and

 entities acting or purporting to act on behalf of any of the foregoing.

          27.       “Highland Capital Loan Fund GP” means Highland Capital Loan Fund GP, LLC,

 any direct or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of

 any of them, and any and all partners, officers, directors, shareholders, members, employees,

 representatives, agents, advisors, attorneys, owners, partners, principals, shareholders, and all

 other persons and entities acting or purporting to act on behalf of any of the foregoing.

          28.       “Highland Dallas Foundation” means Highland Dallas Foundation, Inc., any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all officers, directors, shareholders, members, employees, representatives, agents,


                                                   8
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 13 of
                                         64



 advisors, attorneys, owners, partners, principals, shareholders, and all other persons and entities

 acting or purporting to act on behalf of any of the foregoing.

          29.       “Highland Entity” and “Highland Entities” means the Debtor and any direct or

 indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, owners, partners, principals, shareholders, and all other persons and

 entities acting or purporting to act on behalf of any of the foregoing.

          30.       “Highland Kansas City Foundation” means the Highland Kansas City Foundation,

 Inc. listed as a “Supporting Organization” in the DAF/CLO HoldCo Structure Chart (Bates number

 Highland/PEO-002398).

          31.       “Highland Loan Fund” means Highland Loan Fund, Ltd., a party signatory to

 Dynamic Income CLO HoldCo Side Letter, of which Trey Parker was a director in January 2017

 and signed on behalf of the Highland Loan Fund in the Dynamic Income CLO HoldCo Side Letter.

          32.       “Highland Loan Master Fund” means Highland Loan Master Fund, L.P., any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, owners, partners, principals, shareholders, and all other persons and

 entities acting or purporting to act on behalf of any of the foregoing.

          33.       “Highland Santa Barbara Foundation” means Highland Santa Barbara, Inc. listed

 as a “Supporting Organization” in the DAF/CLO HoldCo Structure Chart (Bates number

 Highland/PEO-002398).




                                                   9
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39         Page 14 of
                                         64



          34.       “Honis” means John Honis, who as of December 2015 was the sole member of

 Atlas IDF GP, LLC, and the sole member of Rand PE Fund Management, LLC, among other

 entities with which he is involved.

          35.       “Hunter Mountain Trust” means Hunter Mountain Investment Trust and any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all officers, trustees, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, beneficiaries, and all other persons and entities acting or purporting to

 act on behalf of any of the foregoing, including Crown Global Insurance.

          36.       “Hunter Mountain Transaction” means the transactions between Debtor and Hunter

 Mountain Trust on December 21, 2015, whereby Hunter Mountain Trust entered into a

 Contribution Agreement with Debtor to receive 55% of the limited partnership interest in Debtor,

 and on December 24, 2015, whereby Hunter Mountain Trust received an additional 44.5% limited

 partnership interest in the Debtor by cash purchase and notes payable to the Limited Partners.

          37.       “Identify” means to state, to the extent known (or, if not know, to so state,) the (i)

 type of document; (ii) general subject matter; (iii) date of the document; and (iv) author(s),

 addressee(s), and recipient(s).

          38.       “Jalonick” means Mary Jalonick, who as of December 2016 was a director of

 Highland Dallas Foundation, among other entities with which she is and/or was involved.

          39.       “Limited Partner” or “Limited Partners” means the limited partners in the Debtor

 prior to the Hunter Mountain Transaction, including Mark Okada, The Mark and Pamela Okada

 Family Trust - Exempt Trust #1 (“Okada Family Trust #1”), The Mark and Pamela Okada Family

 Trust – Exempt Trust # 2 (“Okada Family Trust #2”), and Dugaboy.




                                                     10
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21             Entered 08/17/21 17:00:39         Page 15 of
                                         64



          40.       “Multi Strat” means Highland Multi Strategy Credit Fund, L.P., any direct or

 indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, and all other persons and entities acting or purporting to act on behalf

 of any of the foregoing.

          41.       “Okada” means Mark Okada and any entities under his control, including without

 limitation, Okada Family Trust #1 and Okada Family Trust #2.

          42.       “Okada Family Foundation” means the Okada Family Foundation, Inc., created in

 February 2015 as a tier one supporting organization to the Dallas Foundation.

          43.       “Petition Date” means October 16, 2019.

          44.       “Rand Advisors” means Rand Advisors, LLC, of which John Honis is the

 investment manager, and any direct or indirect predecessors or successors in interest, parents,

 subsidiaries or affiliates of any of them, and any and all officers, directors, shareholders, members,

 employees, representatives, agents, advisors, attorneys, and all other persons and entities acting or

 purporting to act on behalf of any of the foregoing.

          45.       “Rand PE Fund I, L.P.” means Rand PE Fund, I, L.P. and any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all partners, officers, directors, shareholders, members, employees, representatives, agents,

 advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

 of the foregoing.

          46.       “Rand PE Fund Management, LLC” means Rand PE Fund Management, LLC and

 any direct or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of

 any of them, and any and all officers, directors, shareholders, members, employees,


                                                  11
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39       Page 16 of
                                         64



 representatives, agents, advisors, attorneys, and all other persons and entities acting or purporting

 to act on behalf of any of the foregoing.

          47.       “Relating to” means consisting of, reflecting, referring to, regarding, concerning,

 involving, evidencing, constituting, or having any legal, logical, evidential, or factual contention

 with (whether to support or to rebut) the subject matter designated in any of these Requests. A

 request for documents “relating to” a specified subject matter always shall include

 communications, notes and memoranda (whenever prepared) relating to the subject matter of the

 request.

          48.       “Scott” means Grant James Scott, who as of December 2016 was the trustee of Get

 Good, a director of CLO HoldCo, the managing member of Charitable DAF GP, and a director of

 Charitable DAF HoldCo, among other entities with which he is and/or was involved.

          49.       “Transferred Interests” means the $2,032,183.24 (based on 11/30/16 NAV) Series

 A Interests of Highland Capital Loan Fund (the “Series A Interests”), any ownership and/or

 participation interest in the call options of American Airlines Group, Inc. (the “American Airlines

 Call Options”), the participation interests in certain shares of Highland Crusader Fund, L.P. and

 Highland Crusader Fund II, Ltd. and tracking interests in certain participating shares of Highland

 Crusader Fund L.P. (the “Participation and Tracking Interests”), as defined in the Purchase and

 Sale Agreement and Amended Purchase and Sale Agreement, transferred on December 28, 2016

 from the Debtor to Get Good, to Highland Dallas Foundation, to Charitable DAF HoldCo, to

 Charitable DAF Fund, and to CLO HoldCo.

                                            INSTRUCTIONS

          1.        The Committee requests production of the following documents and information

 pursuant to the Final Term Sheet and Document Production Protocol contained therein as Exhibit

 C.
                                                    12
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                 Entered 08/17/21 17:00:39    Page 17 of
                                         64



          2.        The Committee requests production of the following documents and information

 on an immediate and rolling basis. Pursuant to the Final Term Sheet, the Debtor shall search for

 ESI at the earliest opportunity and, in no event, later than seven days after the date of these

 Requests.

          3.        Unless otherwise indicated, all documents shall be produced for the relevant time

 period, which shall be the five years before the Petition Date, including any documents having an

 earlier origin, if in use during the relevant time period.

          4.        The obligation to produce documents responsive to these Requests shall be

 continuing in nature, and a producing party is required promptly to produce any documents

 requested herein that it locates or obtains after responding to these Requests, up to the conclusion

 of the above-captioned Chapter 11 Cases.

          5.        Pursuant to the Final Term Sheet’s Document Production Protocol, the Committee

 will have access to the privileged documents and communications that are within the Debtor’s

 possession, custody, or control to the extent they are responsive to these requests.

          6.        You are requested to produce not only those documents in Your physical

 possession, but also those documents within Your custody and control, including, without

 limitation, documents in the possession of Your agents, partners, shareholders, members,

 employees, affiliates, advisors, or consultants and any other person or entity acting on Your behalf.

          7.        If You have no documents responsive to a particular Request, or if for some other

 reason You are unable to produce responsive documents, Your response to that Request should

 specifically so state. Accordingly, You should respond to each and every Request herein. If You

 have certain documents that are responsive to a Request, but believe that additional documents not




                                                   13
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39       Page 18 of
                                         64



 now available to You would also be responsive, You should provide the documents You now have

 and specifically state when the remainder of the documents will be provided.

          8.        Where an objection is made to any document request, the objection shall state with

 specificity all grounds for objection.

          9.        In the event that a requested document has been lost, destroyed, discarded and/or

 otherwise disposed of; You will identify the document by identifying: (i) its author or preparer;

 (ii) all persons to whom distributed or shown; (iii) date; (iv) subject matter; (v) attachments or

 appendices; (vi) date, manner, and reason for destruction or other disposition; (vii) person

 authorizing destruction or other disposition; (viii) the document request or requests to which the

 document is responsive.

                                     DOCUMENTS REQUESTED

          1.        Any and all Documents or Communications, including without limitation,

 accounting-level information in Oracle, bank statements, accounting statements, journals, or

 ledgers documenting transactions, relating to cash transfers into, out of, or on behalf of the Debtor

 from 2014 to present. For the avoidance of doubt, this Request includes any Chart of Accounts,

 Receivables and Payables sub-ledgers, Cash Receipts and Disbursements sub-ledgers, Data

 Dictionary, and Filed Value Lookup Tables providing definitions for coded field values.

          2.        Any and all spreadsheets or other Documents used and listed in the source field of

 the general ledger printout previously produced by Debtor.

          3.        Any and all Vendor Master Files or control files that contain basic information

 about vendors including address, date added, contact information, and other similar data.

          4.        Any and all Documents or Communications, including without limitation,

 accounting-level information in Oracle, bank statements, accounting statements, journals, or

 ledgers documenting transactions relating to cash transfers into, out of, or on behalf of Hunter
                                               14
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39       Page 19 of
                                         64



 Mountain Trust, Beacon Mountain, Rand PE Fund I, L.P., Rand PE Fund Management, LLC, Atlas

 IDF, LP, and Atlas IDF GP, LLC. For the avoidance of doubt, this Request includes any Chart of

 Accounts, Receivables and Payables sub-ledgers, Cash Receipts and Disbursements sub-ledgers,

 Data Dictionary, and Filed Value Lookup Tables providing definitions for coded field values.

          5.        Any and all Documents or Communications relating to the Hunter Mountain

 Transaction, including without limitation, the following:

               a. any and all Documents or Communications relating to the creation of Hunter

                    Mountain Trust,

               b. any basis or purposes for the Hunter Mountain Transaction,

               c. the valuation of the Debtor’s limited partnership interests at the time of the Hunter

                    Mountain Transaction, and

               d. the source of funds used by Hunter Mountain Trust to purchase the Debtor’s limited

                    partnership interests as part of the Hunter Mountain Transaction.

          6.        Any and all Documents or Communications relating to the ownership and

 management structure of Hunter Mountain Trust, including without limitation, governance

 documents for Hunter Mountain Trust, Beacon Mountain, Rand PE Fund I, L.P., Rand PE Fund

 Management, LLC, Atlas IDF, LP, Atlas IDF GP, LLC, and Crown Global.

          7.        Any and all Documents or Communications relating to the negotiations of the terms

 of the Hunter Mountain Transaction, including without limitation, the negotiations of the terms of

 the Contribution Agreement between Hunter Mountain Trust and the Debtor, and the notes payable

 executed by Hunter Mountain to the Debtor and to the Limited Partners as part of the Hunter

 Mountain Transaction.




                                                    15
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39           Page 20 of
                                         64



          8.        Any and all Documents or Communications relating to the determination of and

 any basis or purposes for the principal amounts, interest rates, and payment schedules of the notes

 payable from Hunter Mountain Trust to the Debtor and to the Limited Partners as part of the Hunter

 Mountain Transaction.

          9.        Any and all Documents or Communications relating to the determination and

 calculation of any distributions (regardless of currency or categorization) from the Debtor to

 Hunter Mountain Trust, including without limitation, distributions of equity or for tax purposes.

          10.       Any and all Documents or Communications relating to any subsequent transfer of

 the limited partnership interest in the Debtor that Hunter Mountain Trust received as part of the

 Hunter Mountain Transaction, including without limitation, the negotiations relating to the terms

 of any said transfers, the value received by Hunter Mountain Trust as part of any said transfer, and

 any basis or purposes of any said transfer.

          11.       Any and all Documents or Communications relating to financial statements,

 accounting, budgets or audits of the Debtor from 2014 to present, including without limitation,

                a. any and all audited and unaudited financial statements of the Debtor (including any

                    consolidating financial statements at year-end);

                b. any representation letters provided to independent auditors;

                c. any engagement letters with outside accounting firms (including for audit services);

                d. any lawyers’ letters provided to auditors in connection with their audits;

                e. any workpapers or packages prepared for audits/auditors;

                f. any projections, forecasts, budgets prepared during this period; and

                g. any valuations of the Debtor or any of the Debtor’s assets, including investments,

                    for the year ended December 31, 2014 through present.


                                                    16
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21            Entered 08/17/21 17:00:39        Page 21 of
                                         64



          12.       Any and all management reports from 2014 to present of the Debtor, including

 without limitation,

                a. any asset management reports;

                b. any cash reports;

                c. any financing reports;

                d. any strategic planning reports; and

                e. any variance reports.

          13.       Any and all Documents or Communications relating to the Guaranty Agreements.

          14.       Any and all Documents or Communications relating to any participation

 agreements, subscription agreements, and/or governance documents (e.g., bylaws, articles of

 incorporation, or any other governance documents), between Crown Global and Atlas IDF, LP,

 including without limitation, the participation and subscription agreements, insurance policies,

 private placement memoranda, any basis or purposes for the agreements, and negotiations relating

 to the terms of the agreements.

          15.       Any and all Documents or Communications relating to any subscription

 agreements, governance documents (e.g., bylaws, articles of incorporation, or any other

 governance documents), and/or partnership agreements between Atlas IDF, LP and Rand PE Fund

 I, LP, including without limitation, the subscription and partnership agreements, any basis or

 purposes for the agreements, and negotiations relating to the terms of the agreements.

          16.       Any and all Documents or Communications relating to any subscription

 agreements, governance documents (e.g., bylaws, articles of incorporation, or any other

 governance documents), and/or partnership agreements between Rand PE Fund I, LP, and Beacon




                                                   17
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21           Entered 08/17/21 17:00:39        Page 22 of
                                         64



 Mountain, LLC, including without limitation, the subscription and partnership agreements, any

 basis or purposes for the agreements, and negotiations relating to the terms of the agreements.

          17.       Any and all Documents or Communications relating to any subscription

 agreements, governance documents (e.g., bylaws, articles of incorporation, or any other

 governance documents), and/or partnership agreements relating to Atlas IDF GP, LLC and Rand

 PE Fund Management, LLC including without limitation, the subscription and partnership

 agreements, any basis or purposes for the agreements, and negotiations relating to the terms of the

 agreements.

          18.       Any and all Documents or Communications between Rand Advisors and the Debtor

 in the Debtor’s role as the documented administrator of Rand PE Fund I, L.P.

          19.       Any and all Documents or Communications relating to valuation of collateral

 concerning any debt owed to the Debtor by Hunter Mountain Trust.

          20.       Any and all Documents or Communications relating to payments, distributions,

 investments, transfers, or the remittance of anything of value from the Debtor to Hunter Mountain

 Trust, any Limited Partner, Beacon Mountain, Rand PE Fund I, L.P., Rand PE Fund Management,

 LLC, Atlas IDF, LP, Atlas IDF GP, LLC, Crown Global, Honis, Empower Dallas Foundation, or

 Okada Family Foundation from 2014 to present, including without limitation, the amount of the

 payments, distributions, or value, the date of the transfers, and any basis or purposes for the

 transfers.

          21.       Any and all Documents or Communications relating to payments, distributions,

 investments, transfers, or the remittance of anything of value to the Debtor from Hunter Mountain

 Trust, any Limited Partner, Beacon Mountain, Rand PE Fund I, L.P., Rand PE Fund Management,




                                                 18
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21             Entered 08/17/21 17:00:39      Page 23 of
                                         64



 LLC, Atlas IDF, LP, Atlas IDF GP, LLC, Crown Global, Honis, Empower Dallas Foundation, or

 Okada Family Foundation from 2014 to present.

          22.       Any and all Documents or Communications relating to any position held by or

 compensation received by Honis in any transactions involving the Debtor, Hunter Mountain Trust,

 Beacon Mountain, Rand PE Fund I, L.P., Rand PE Fund Management, LLC, Atlas IDF, LP, Atlas

 IDF GP, LLC, Crown Global, Empower Dallas Foundation, or Okada Family Foundation,

 including without limitation, Honis’s role as the sole member of the Atlas IDF GP, LLC, as sole

 member of Rand PE Fund Management, LLC, and as administrator of Hunter Mountain Trust.

          23.       Any and all Documents or Communications relating to the creation, governance,

 and funding of Empower Dallas Foundation and Okada Family Foundation, including without

 limitation, bylaws, articles of incorporation, financial statements, investment management

 agreements, tax returns and related tax work papers, and any agreements with Crown Global

 Insurance.

          24.       Any and all Documents or Communications relating to any tax treatment, any tax

 benefits and/or any tax planning process of the Debtor, Dondero, or Okada in connection with the

 Hunter Mountain Transaction.

          25.       Any and all Documents or Communications, including without limitation, internal

 and external email and memorandum and work papers, addressing the amount of tax distributions

 made by the Debtor to any of the Limited Partners for tax years 2015 to present.

          26.       Any and all Documents or Communications relating to any changes in year-to-date

 tax distributions for the Debtor’s 2015 tax year for the benefit of the Debtor’s Class A Limited

 Partners.




                                                   19
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39    Page 24 of
                                         64



          27.       Any and all Documents or Communications, including without limitation, internal

 and external email and memorandum, addressing whether the Debtor experienced a technical

 termination of the partnership in 2015 under then applicable federal tax law as a result of the

 Hunter Mountain Transaction.

          28.       Any and all Documents or Communications relating to the issuance of Class B

 Limited Partnership Interests.

          29.       Any and all Documents or Communications relating to tax planning for the Debtor

 from 2011 to present, including without limitation,

                a. any tax planning memos;

                b. any engagements with third parties;

                c. any work papers;

                d. any tax returns; and

                e. any engagement letters with outside firms relating to tax services.

          30.       Any and all Documents or Communications relating to the CLO HoldCo

 Transaction, including without limitation, any negotiations of the terms of the CLO HoldCo

 Transaction, any Communications between or among the Debtor, Get Good, Highland Dallas

 Foundation, Charitable DAF HoldCo, Charitable DAF Fund, CLO HoldCo, Dondero, Okada,

 Scott, and Jalonick, and any basis or purposes for the CLO HoldCo Transaction, including without

 limitation, any Documents or Communications explaining why there were separate transfers, the

 rationale for each transfer, and any tax considerations for the various transfers.

          31.       Any and all Documents or Communications relating to the Debtor/Get Good

 Transfer, including without limitation, any Documents or Communications relating to the

 negotiation of the terms of the transfer, valuation of the Series A Interests, valuation of the


                                                    20
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21            Entered 08/17/21 17:00:39     Page 25 of
                                         64



 American Airlines Call Options, valuation of the Participation and Tracking Interests, and any

 basis or purpose for the transfer.

          32.       Any and all Documents or Communications relating to the Purchase and Sale

 Agreement between the Debtor and Get Good, including without limitation, certain documents

 discussed therein the Purchase and Sale Agreement such as the Joint Plan of Distribution of the

 Crusader Funds, the Scheme of Arrangement between the Offshore Crusader Fund and its Scheme

 Creditors, and any Documents or Communications relating to Eames Ltd.’s ownership of the

 Participation and Tracking Interests, as referenced and defined in the Purchase and Sale

 Agreement.

          33.       Any and all Documents or Communications relating to the Dugaboy Note,

 including without limitation, the original Dugaboy Note, dated June 29, 2001, any amendments to

 the Dugaboy Note, any negotiation of the Dugaboy Note terms, original business purpose and

 value received for the original Dugaboy Note, any basis for paydowns on the Dugaboy Note any

 basis or purposes for the transfer of the Dugaboy Note from Get Good to the Debtor, any

 Documents or Communications explaining the basis or purposes of transferring only a portion

 (approximately 97.6835%) of the Dugaboy Note to the Debtor, any underwriting or investigation

 of the Dugaboy Note performed by the Debtor or Get Good, and any Documents or

 Communications evidencing Dugaboy’s ability to pay the Dugaboy Note.

          34.       Any and all Documents or Communications relating to the creation or ownership

 and management structure of Highland Capital Loan Fund, including without limitation, the

 Limited Partnership Agreement of Highland Capital Loan Fund, as referenced in the Purchase and

 Sale Agreement, any amended Limited Partnership Agreement of Highland Capital Loan Fund,




                                                  21
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21            Entered 08/17/21 17:00:39      Page 26 of
                                         64



 any revised Limited Partnership Agreement executed after Highland Capital Loan Fund changed

 its name to Dynamic Income Fund, and any other governance documents.

          35.       Any and all Documents or Communications relating to the creation or ownership

 and management structure of Get Good, including without limitation, The Get Good Nonexempt

 Trust Agreement, dated June 29, 2001, as referenced in the Exercise of Discretion, and any other

 governance documents.

          36.       Any and all Documents or Communications relating to the Get Good/Highland

 Dallas Foundation Transfer, including without limitation, any and all Documents or

 Communications relating to the Exercise of Discretion, the Donative Assignment of Interests,

 negotiations of the terms of the transfer, any basis or purposes for the transfer, any claims of a

 charitable deduction for tax purposes or otherwise, and the Amended Purchase and Sale

 Agreement.

          37.       Any and all Documents or Communications relating to the Highland Dallas

 Foundation/Charitable DAF Transfer, including without limitation, any and all Documents or

 Communications relating to the Unanimous Consent, any negotiations of the terms of the transfer,

 and any basis or purpose for the transfer.

          38.       Any and all Documents or Communications relating to the Charitable DAF/CLO

 HoldCo Transfer, including without limitation, any and all Documents or Communications relating

 to the Omnibus Assignment Agreement, the Written Resolutions, any basis or purposes for the

 transfer, and any negotiations of the terms of the transfers, including without limitation, the

 decision to bind the parties by the terms of the Multi Strat Governing Documents, as defined and

 referenced in the Omnibus Assignment Agreement.




                                                  22
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21           Entered 08/17/21 17:00:39        Page 27 of
                                         64



           39.      Any and all Documents or Communications relating to the Dynamic Income CLO

 HoldCo Side Letter, including without limitation, any negotiations of the terms of the letter, any

 basis or purposes for the letter, and Highland Capital Loan Fund’s Confidential Private Placement

 Memorandum, as defined and referenced in the Dynamic Income CLO HoldCo Side Letter.

           40.      Any and all Documents or Communications relating to the approximately $42.3

 million received by Highland Dallas Foundation in 2016 and/or the approximately $5.1 million

 received by Highland Dallas Foundation in 2018.

           41.      Any and all Documents or Communications relating to the creation, ownership,

 management structure, or governing documents of Dugaboy; Highland Dallas Foundation;

 Charitable DAF HoldCo; Charitable DAF Fund; CLO HoldCo; Dynamic Income Fund; Highland

 Loan Fund, Ltd.; Highland Capital Loan Fund GP; Highland Loan Master Fund; Eames, Ltd.; and

 Multi Strat.

     42.            Any and all Documents or Communications relating to any transfers between or

 among the Debtor, Get Good, Highland Dallas Foundation, Charitable DAF HoldCo, Charitable

 DAF Fund, and CLO HoldCo since the inception of Charitable DAF GP, Charitable DAF HoldCo,

 Charitable DAF Fund, and CLO HoldCo, including without limitation, any agreements or related

 documents pertaining to the separately managed account that HCMLP managed on behalf of the

 Charitable DAF Fund LP.

     43.            Any and all Documents or Communications relating to any investments or

 ownership interests that CLO HoldCo has made in any funds or business entities relating to the

 Debtor, Dondero, or any related parties, including without limitation, a complete list of

 transactions, financial statements, communications to control persons, supporting foundations or

 any other relevant stakeholder, books and records (including general ledger details).


                                                 23
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21           Entered 08/17/21 17:00:39     Page 28 of
                                         64



     44.            Any and all Documents or Communications relating to financial reporting and

 financial statements for Get Good, Dugaboy, and the Get Better Trust.

     45.            Any and all Documents or Communications relating to investment management

 agreements between the Highland Dallas Foundation, the Highland Kansas City Foundation,

 and/or the Highland Santa Barbara Foundation, and the Charitable DAF Fund, Charitable DAF

 GP, and/or Charitable DAF HoldCo.

           50.      Any and all Documents or Communications relating to the creation, ownership,

 management structure, or governing documents of all entities connected to the DAF/CLO Holdco

 Structure (Bates number Highland/PEO-002398).

           51.      Any and all Documents or Communications relating to payments, distributions,

 investments, transfers, or the remittance of anything of value to, from or between the Debtor,

 Hunter Mountain Trust, any Limited Partner, Beacon Mountain, Rand PE Fund I, L.P., Rand PE

 Fund Management, LLC, Atlas IDF, LP, Atlas IDF GP, LLC, Crown Global, Honis, Empower

 Dallas Foundation, Okada Family Foundation, and any of the entities connected to the DAF/CLO

 Holdco Structure (Bates number Highland/PEO-002398) since the inception of Charitable DAF

 GP, Charitable DAF HoldCo, Charitable DAF Fund, and CLO HoldCo.



 Dated: July 8, 2020                           Respectfully submitted,

                                                /s/ Mustafa Abdul-Jabbar




                                                 24
 ACTIVE 257691391
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 29 of
                                         64



                    EXHIBIT 2
        to DECLARATION OF LOUIS M. PHILLIPS
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                     Entered 08/17/21 17:00:39            Page 30 of
                                         64



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                )
                                                                )
     In re:                                                     ) Chapter 11
                                                                )
     HIGHLAND CAPITAL MANAGEMENT, L.P.,1                        ) Case No. 19-34054-sgj11
                                                                )
                                      Debtor.


              THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
      FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO CLO HOLDCO LTD.

              Pursuant to Rules 34 and 45 of the Federal Rules of Civil Procedure and Rules 2004, 7034,

 and 9016 of the Federal Rules of Bankruptcy Procedure, the Official Committee of Unsecured

 Creditors in the above captioned bankruptcy case (the “Committee”) hereby serves the following

 requests for production of documents to CLO HoldCo (“Request(s)”).

                                                 DEFINITIONS

              1.     “Charitable DAF Fund” means Charitable DAF Fund, LP, any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all partners, officers, directors, shareholders, members, employees, representatives, agents,

 advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

 of the foregoing.

              2.     “Charitable DAF GP” means Charitable DAF GP, LLC, any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all partners, officers, directors, shareholders, members, employees, representatives, agents,




 1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
       address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
                                                          1
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 31 of
                                         64



 advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

 of the foregoing.

          3.        “Charitable DAF HoldCo” means Charitable DAF HoldCo, Ltd., any direct or

 indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all officers, directors, shareholders, members, employees, representatives, agents,

 advisors, attorneys, and all other persons and entities acting or purporting to act on behalf of any

 of the foregoing.

          4.        “CLO HoldCo” means CLO HoldCo, Ltd. and any direct or indirect predecessors

 or successors in interest, parents, subsidiaries or affiliates of any of them, and any and all officers,

 directors, shareholders, members, employees, representatives, agents, advisors, attorneys, and all

 other persons and entities acting or purporting to act on behalf of any of the foregoing.

          5.        “CLO HoldCo Transaction” means a series of transactions executed on December

 28, 2016, in which the following transfers occurred, upon information and belief:

               a. The transfer of approximately a 97.6835% interest in a $24 million promissory note

                    with Dugaboy (the “Dugaboy Note”) from Get Good to the Debtor, and the transfer

                    of the Transferred Interests (defined below) from the Debtor to Get Good, pursuant

                    to the Purchase and Sale Agreement dated December 28, 2016 between the Debtor

                    and Get Good (the “Purchase and Sale Agreement”)) amended by the Amendment

                    to Purchase and Sale Agreement (the “Amended Purchase and Sale Agreement”)),

                    or any other Document, Communication, or agreement (the “Debtor/Get Good

                    Transfer”);

               b. The transfer of the Transferred Interests from Get Good to Highland Dallas

                    Foundation, pursuant to the Exercise of Discretion by Trustee with Respect to


                                                    2
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 32 of
                                         64



                    Distribution to Charitable Beneficiary, dated December 28, 2016 (the “Exercise of

                    Discretion”)) and the Donative Assignment of Interests, dated December 28, 2016

                    (the   “Donative   Assignment    of   Interests”)),   or   any   other   Document,

                    Communication, or agreement (the “Get Good/Highland Dallas Foundation

                    Transfer”);

               c. The transfer of the Transferred Interests from Highland Dallas Foundation to

                    Charitable DAF HoldCo, pursuant to the Unanimous Written Consent of Directors

                    in Lieu of Meeting dated December 28, 2016 (the “Unanimous Consent”)), or any

                    other Document, Communication, or agreement (the “Highland Dallas

                    Foundation/Charitable DAF Transfer”); and

               d. The transfer of the Transferred Interests from Charitable DAF HoldCo to Charitable

                    DAF Fund, and then to CLO HoldCo, pursuant to the Omnibus Assignment

                    Agreement between Charitable DAF HoldCo, Charitable DAF Fund, and CLO

                    HoldCo (the “Omnibus Assignment Agreement”) and by written resolutions

                    executed by Charitable DAF HoldCo, Charitable DAF GP, and CLO HoldCo, dated

                    December 28, 2016 (collectively, the “Written Resolutions”)), or any other

                    Document, Communication, or agreement (the “Charitable DAF/CLO HoldCo

                    Transfer”).

          6.        “Communication(s)” means any written or oral communication of any kind or

 character, including, by way of example and without limitation, e-mails, instant messages, text

 messages, voicemail or voice messages, audio recordings, personal conversations, telephone

 conversations, letters, meetings, memoranda, telegraphic and telex communications or transmittals




                                                    3
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39       Page 33 of
                                         64



 of Documents, whether such communication was sent, received, or created, in final or in draft, and

 all Documents concerning or memorializing such written or oral communications.

          7.        “Concerning” means consisting of, reflecting, referring to, regarding, related to,

 involving, evidencing, constituting, or having any legal, logical, evidential, or factual connection

 with (whether to support or rebut) the subject matter designated in any of these Requests. A request

 for documents “concerning” a specified subject matter always shall include communications,

 notes, and memoranda (whenever prepared) relating to the subject matter of the request.

          8.        “Contribution Agreement” means the Contribution Agreement between the Debtor

 and Hunter Mountain Investment Trust, dated as of December 21, 2015.

     9.             “DAF/CLO HoldCo Structure” means the following entities having an interest in

 CLO HoldCo: (1) The Dallas Foundation, (2) Greater Kansas City Community Foundation, (3)

 Santa Barbara Foundation, (4) The Community Foundation of North Texas, (5) Scott, (6) Highland

 Dallas Foundation, (6) Highland Kansas City Foundation, (7) Highland Santa Barbara Foundation,

 (8) HCMLP Charitable Fund, (9) Charitable DAF GP, (10) Charitable DAF HoldCo, (11)

 Charitable DAF Fund, (12) CLO HoldCo, (13) various Highland CLOs of which CLO HoldCo has

 an ownership interest in, (14) various Highland Institutional Funds of which CLO HoldCo has an

 ownership interest in, (15) CAF Stone Oak Village, LLC, (16) HCT HoldCo 2, Ltd., (17) MCM

 Studios HoldCo, Ltd., (18) Liberty CLO HoldCo, Ltd., (19) Liberty Sub Ltd. (of which Liberty

 CLO HoldCo Ltd. has an ownership interest in) (20) NCI RE Properties (of which Liberty CLO

 HoldCo Ltd. has an ownership interest in), and (21) NREA DST Entities (of which Liberty CLO

 HoldCo Ltd. has an ownership interest in).

          10.       “Debtor,” “You,” and “Your” means the Highland Capital Management, L.P., the

 Debtor in the above-captioned case, and any direct or indirect predecessors or successors in


                                                    4
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39         Page 34 of
                                         64



 interest, parents, subsidiaries or affiliates of any of them, and any and all partners, officers,

 directors, shareholders, members, employees, representatives, agents, advisors attorneys, and all

 other persons and entities acting or purporting to act on behalf of any of the foregoing.

          11.       “Document(s)” means, without limitation, the original and all copies, prior drafts,

 and translation of information in any written, typed, printed, recorded or graphic form, however

 produced or reproduced, of any type or description, regardless of origin or location, including

 without limitation, all Electronically Stored Information, Communications, records, tables, charts,

 analyses, graphs, schedules, reports, memoranda, notes, lists, calendar and diary entries, letters

 (sent or received), contracts, statements, bills, checks, vouchers, video tapes, photographs, tape

 recordings, other mechanical records, transcripts or logs of any such recordings, and all other data

 compilations from which information can be obtained. The term “Document(s)” is intended to be

 at least as broad in meaning and scope as the usage of the term in or pursuant to the Federal Rules

 of Civil Procedure.

          12.       “Dondero” means James Dondero and all entities under his control, including

 without limitation, Dugaboy, Get Good, and the Get Better Trust.

          13.       “Dugaboy” means Dugaboy Investment Trust, any direct or indirect predecessors

 or successors in interest, parents, subsidiaries or affiliates of any of them, and any and all officers,

 trustees, directors, shareholders, members, employees, representatives, agents, advisors, attorneys,

 beneficiaries, and all other persons and entities acting or purporting to act on behalf of any of the

 foregoing.

          14.       “Dynamic Income CLO HoldCo Side Letter” means the letter agreement dated

 January 10, 2017, from Highland Capital Loan Fund to CLO HoldCo.




                                                     5
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 35 of
                                         64



          15.       “Dynamic Income Fund” means Highland Dynamic Income Fund, L.P., any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, and all other persons and entities acting or purporting to act on behalf

 of any of the foregoing.

          16.       “Eames Ltd.” means Eames Ltd., any direct or indirect predecessors or successors

 in interest, parents, subsidiaries or affiliates of any of them, and any and all officers, directors,

 shareholders, members, employees, representatives, agents, advisors, attorneys, and all other

 persons and entities acting or purporting to act on behalf of any of the foregoing.

          17.       “Empower Dallas Foundation” means Empower Dallas Foundation, created in

 February 2015 as a tier one supporting organization to the Dallas Foundation.

          18.       “Get Better Trust” means The Get Better Trust, any direct or indirect predecessors

 or successors in interest, parents, subsidiaries or affiliates of any of them, and any and all officers,

 trustees, directors, shareholders, members, employees, representatives, agents, advisors, attorneys,

 beneficiaries and all other persons and entities acting or purporting to act on behalf of any of the

 foregoing.

          19.       “Get Good” means The Get Good Nonexempt Trust, any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all officers, trustees, directors, shareholders, members, employees, representatives, agents,

 advisors, attorneys, beneficiaries, and all other persons and entities acting or purporting to act on

 behalf of any of the foregoing.

          20.       “Highland Capital Loan Fund” means Highland Capital Loan Fund, L.P., any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,


                                                    6
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21             Entered 08/17/21 17:00:39          Page 36 of
                                         64



 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, owners, partners, principals, shareholders, and all other persons and

 entities acting or purporting to act on behalf of any of the foregoing.

          21.       “Highland Capital Loan Fund GP” means Highland Capital Loan Fund GP, LLC,

 any direct or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of

 any of them, and any and all partners, officers, directors, shareholders, members, employees,

 representatives, agents, advisors, attorneys, owners, partners, principals, shareholders, and all

 other persons and entities acting or purporting to act on behalf of any of the foregoing.

          22.       “Highland Dallas Foundation” means Highland Dallas Foundation, Inc., a

 purported “Supporting Organization” to Charitable DAF HoldCo, and any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all officers, directors, shareholders, members, employees, representatives, agents, advisors,

 attorneys, owners, partners, principals, shareholders, and all other persons and entities acting or

 purporting to act on behalf of any of the foregoing.

          23.       “Highland Entity” and “Highland Entities” means the Debtor and any direct or

 indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, owners, partners, principals, shareholders, and all other persons and

 entities acting or purporting to act on behalf of any of the foregoing.

          24.       “Highland Kansas City Foundation” means the Highland Kansas City Foundation,

 Inc., a purported “Supporting Organization” to Charitable DAF HoldCo, and any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all officers, directors, shareholders, members, employees, representatives, agents, advisors,


                                                   7
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39         Page 37 of
                                         64



 attorneys, owners, partners, principals, shareholders, and all other persons and entities acting or

 purporting to act on behalf of any of the foregoing.

          25.       “Highland Loan Fund” means Highland Loan Fund, Ltd., a party signatory to

 Dynamic Income CLO HoldCo Side Letter, of which Trey Parker was a director in January 2017

 and signed on behalf of the Highland Loan Fund in the Dynamic Income CLO HoldCo Side Letter.

          26.       “Highland Loan Master Fund” means Highland Loan Master Fund, L.P., any direct

 or indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, owners, partners, principals, shareholders, and all other persons and

 entities acting or purporting to act on behalf of any of the foregoing.

          27.       “Highland Santa Barbara Foundation” means Highland Santa Barbara, Inc., a

 purported “Supporting Organization” to Charitable DAF HoldCo, and any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all officers, directors, shareholders, members, employees, representatives, agents, advisors,

 attorneys, owners, partners, principals, shareholders, and all other persons and entities acting or

 purporting to act on behalf of any of the foregoing.

          28.       “Identify” means to state, to the extent known (or, if not know, to so state,) the (i)

 type of document; (ii) general subject matter; (iii) date of the document; and (iv) author(s),

 addressee(s), and recipient(s).

          29.       “Jalonick” means Mary Jalonick, who as of December 2016 was a director of

 Highland Dallas Foundation, among other entities with which she is and/or was involved.

          30.       “Limited Partner” or “Limited Partners” means the limited partners in the Debtor

 prior to the Hunter Mountain Transaction, including Mark Okada, The Mark and Pamela Okada


                                                      8
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39       Page 38 of
                                         64



 Family Trust - Exempt Trust #1 (“Okada Family Trust #1”), The Mark and Pamela Okada Family

 Trust – Exempt Trust # 2 (“Okada Family Trust #2”), and Dugaboy.

          31.       “Multi Strat” means Highland Multi Strategy Credit Fund, L.P., any direct or

 indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them,

 and any and all partners, officers, directors, shareholders, members, employees, representatives,

 agents, advisors, attorneys, and all other persons and entities acting or purporting to act on behalf

 of any of the foregoing.

          32.       “Okada” means Mark Okada and any entities under his control, including without

 limitation, Okada Family Trust #1 and Okada Family Trust #2.

          33.       “Okada Family Foundation” means the Okada Family Foundation, Inc., created in

 February 2015 as a tier one supporting organization to the Dallas Foundation.

          34.       “Petition Date” means October 16, 2019.

          35.       “Relating to” means consisting of, reflecting, referring to, regarding, concerning,

 involving, evidencing, constituting, or having any legal, logical, evidential, or factual contention

 with (whether to support or to rebut) the subject matter designated in any of these Requests. A

 request for documents “relating to” a specified subject matter always shall include

 communications, notes and memoranda (whenever prepared) relating to the subject matter of the

 request.

          36.       “Scott” means Grant James Scott, who as of December 2016 was the trustee of Get

 Good, a director of CLO HoldCo, the managing member of Charitable DAF GP, and a director of

 Charitable DAF HoldCo, among other entities with which he is and/or was involved.

          37.       “Transferred Interests” means the $2,032,183.24 (based on 11/30/16 NAV) Series

 A Interests of Highland Capital Loan Fund (the “Series A Interests”), any ownership and/or


                                                     9
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                 Entered 08/17/21 17:00:39    Page 39 of
                                         64



 participation interest in the call options of American Airlines Group, Inc. (the “American Airlines

 Call Options”), the participation interests in certain shares of Highland Crusader Fund, L.P. and

 Highland Crusader Fund II, Ltd. and tracking interests in certain participating shares of Highland

 Crusader Fund L.P. (the “Participation and Tracking Interests”), as defined in the Purchase and

 Sale Agreement and Amended Purchase and Sale Agreement, transferred on December 28, 2016

 from the Debtor to Get Good, to Highland Dallas Foundation, to Charitable DAF HoldCo, to

 Charitable DAF Fund, and to CLO HoldCo.

                                           INSTRUCTIONS

          1.        Unless otherwise indicated, all documents shall be produced for the relevant time

 period, which shall be the five years before the Petition Date, including any documents having an

 earlier origin, if in use during the relevant time period.

          2.        The obligation to produce documents responsive to these Requests shall be

 continuing in nature, and a producing party is required promptly to produce any documents

 requested herein that it locates or obtains after responding to these Requests, up to the conclusion

 of the above-captioned Chapter 11 Cases.

          3.        You are requested to produce not only those documents in Your physical

 possession, but also those documents within Your custody and control, including without

 limitation, documents in the possession of Your agents, employees, affiliates, advisors, or

 consultants and any other person or entity acting on Your behalf.

          4.        If You have no documents responsive to a particular Request, or if for some other

 reason You are unable to produce responsive documents, Your response to that Request should

 specifically so state. Accordingly, You should respond to each and every Request herein. If You

 have certain documents that are responsive to a Request, but believe that additional documents not


                                                   10
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21              Entered 08/17/21 17:00:39       Page 40 of
                                         64



 now available to You would also be responsive, You should provide the documents You now have

 and specifically state when the remainder of the documents will be provided.

          5.        Where an objection is made to any document request, the objection shall state with

 specificity all grounds for objection.

          6.        Where a claim of privilege is asserted in objecting to the production of any

 document and a document called for by these Requests is withheld on the basis of such assertion,

 the objecting party shall identify the nature of the privilege (including work product) that is being

 claimed and, if the privilege is governed by state law, indicate the state’s privilege being invoked.

 In addition, the objecting party shall provide the following information with respect to any

 document so withheld: (i) the type of document, e.g. letter or memorandum; (ii) the general subject

 matter of the document; (iii) the date of the document; (iv) such other information as is sufficient

 to identify the document for a subpoena duces tecum, including, where appropriate, the author of

 the document, the addresses of the document, and any other recipients shown in the document,

 and, where not apparent, the relationship of the author, addresses, and recipients to each other.

          7.        In the event that a requested document has been lost, destroyed, discarded and/or

 otherwise disposed of; You will identify the document by identifying: (i) its author or preparer;

 (ii) all persons to whom distributed or shown; (iii) date; (iv) subject matter; (v) attachments or

 appendices; (vi) date, manner, and reason for destruction or other disposition; (vii) person

 authorizing destruction or other disposition; (viii) the document request or requests to which the

 document is responsive.

          8.        Produce all responsive documents as they are kept in the usual course of business,

 or organize and label them to correspond with the request to which they are responsive.




                                                    11
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39          Page 41 of
                                         64



          9.        With respect to Electronically Stored Information, the producing party shall confer

 with the Committee to develop parameters, including custodians and search terms, to identify

 responsive documents.

                                      DOCUMENTS REQUESTED

          1.        Any and all Documents or Communications relating to financial statements,

 accounting, budgets or audits of Charitable DAF HoldCo, Charitable DAF GP, Charitable DAF

 Fund, and/or CLO HoldCo from 2014 to present, including without limitation,

               a. any and all audited and unaudited financial statements of Charitable DAF HoldCo,

                    Charitable DAF GP, Charitable DAF Fund, and/or CLO HoldCo (including any

                    consolidating financial statements at year-end);

               b. any representation letters provided to independent auditors;

               c. any engagement letters with outside accounting firms (including for audit services);

               d. any lawyers’ letters provided to auditors in connection with their audits;

               e. any workpapers or packages prepared for audits/auditors;

               f. any projections, forecasts, budgets prepared during this period; and

               g. any valuations of Charitable DAF HoldCo, Charitable DAF GP, Charitable DAF

                    Fund, and/or CLO HoldCo or any of their assets, including investments, for the

                    year ended December 31, 2014 through present.

          2.        Any and all management reports from 2014 to present of Charitable DAF HoldCo,

 Charitable DAF GP, Charitable DAF Fund, and CLO HoldCo, including without limitation,

               a. any asset management reports;

               b. any cash reports;

               c. any financing reports;

               d. any strategic planning reports; and
                                                   12
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21            Entered 08/17/21 17:00:39         Page 42 of
                                         64



               e. any variance reports.

          3.        Any and all Documents or Communications with the Internal Revenue Service or

 other governmental taxing authority relating to tax inquiry or formal tax audits involving

 Charitable DAF HoldCo, Charitable DAF GP, Charitable DAF Fund, and/or CLO HoldCo.

          4.        Any and all Documents or Communications relating to any position held by or

 compensation received by Scott in connection with any transactions involving the Debtor and/or

 any individuals or entities in the DAF/CLO HoldCo Structure and any direct or indirect

 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any

 and all partners, officers, directors, shareholders, members, employees, representatives, agents,

 advisors, attorneys, owners, partners, principals, shareholders, and all other persons and entities

 acting or purporting to act on behalf of any of the foregoing, including without limitation, Scott’s

 role as the trustee of Get Good, a director of CLO HoldCo, the managing member of Charitable

 DAF GP, and a director of Charitable DAF HoldCo.

          5.        Any and all Documents or Communications relating to any tax treatment, any tax

 benefits and/or any tax planning process of any individuals or entities in the DAF/CLO HoldCo

 Structure and any direct or indirect predecessors or successors in interest, parents, subsidiaries or

 affiliates of any of them, and any and all partners, officers, directors, shareholders, members,

 employees, representatives, agents, advisors, attorneys, owners, partners, principals, shareholders,

 and all other persons and entities acting or purporting to act on behalf of any of the foregoing, in

 connection with the CLO HoldCo Transaction.

          6.        Any and all Documents or Communications relating to payments, distributions,

 investments, transfers, or the remittance of anything of value from the Debtor to any individuals

 or entities in the DAF/CLO HoldCo Structure and any direct or indirect predecessors or successors


                                                  13
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21            Entered 08/17/21 17:00:39         Page 43 of
                                         64



 in interest, parents, subsidiaries or affiliates of any of them, and any and all partners, officers,

 directors, shareholders, members, employees, representatives, agents, advisors, attorneys, owners,

 partners, principals, shareholders, and all other persons and entities acting or purporting to act on

 behalf of any of the foregoing.

          7.        Any and all Documents or Communications relating to payments, distributions,

 investments, transfers, or the remittance of anything of value to the Debtor from any individuals

 or entities in the DAF/CLO HoldCo Structure and any direct or indirect predecessors or successors

 in interest, parents, subsidiaries or affiliates of any of them, and any and all partners, officers,

 directors, shareholders, members, employees, representatives, agents, advisors, attorneys, owners,

 partners, principals, shareholders, and all other persons and entities acting or purporting to act on

 behalf of any of the foregoing.

          8.        Any and all Documents or Communications relating to valuation of collateral

 concerning any debt relating to the CLO HoldCo Transaction, owed by any individuals or entities

 in the DAF/CLO HoldCo Structure and any direct or indirect predecessors or successors in interest,

 parents, subsidiaries or affiliates of any of them, and any and all partners, officers, directors,

 shareholders, members, employees, representatives, agents, advisors, attorneys, owners, partners,

 principals, shareholders, and all other persons and entities acting or purporting to act on behalf of

 any of the foregoing.

          9.        Any and all Documents or Communications relating to tax planning for the CLO

 HoldCo Transaction from 2011 to present, including without limitation,

               a. any tax planning memos;

               b. any engagements with third parties;

               c. any work papers;


                                                  14
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21               Entered 08/17/21 17:00:39    Page 44 of
                                         64



                d. any tax returns; and

                e. any engagement letters with outside firms relating to tax services.

          10.       Any and all Documents or Communications relating to the CLO HoldCo

 Transaction, including without limitation, any negotiations of the terms of the CLO HoldCo

 Transaction, any Communications between or among the Debtor, Get Good, Highland Dallas

 Foundation, Charitable DAF HoldCo, Charitable DAF Fund, CLO HoldCo, Dondero, Okada,

 Scott, and Jalonick, and any basis or purposes for the CLO HoldCo Transaction, including without

 limitation, any Documents or Communications explaining why there were separate transfers, the

 rationale for each transfer, and any tax considerations for the various transfers.

          11.       Any and all Documents or Communications relating to the Debtor/Get Good

 Transfer, including without limitation, any Documents or Communications relating to the

 negotiation of the terms of the transfer, valuation of the Series A Interests, valuation of the

 American Airlines Call Options, valuation of the Participation and Tracking Interests, and any

 basis or purpose for the transfer.

          12.       Any and all Documents or Communications relating to the Purchase and Sale

 Agreement between the Debtor and Get Good, including without limitation, certain documents

 discussed therein the Purchase and Sale Agreement such as the Joint Plan of Distribution of the

 Crusader Funds, the Scheme of Arrangement between the Offshore Crusader Fund and its Scheme

 Creditors, and any Documents or Communications relating to Eames Ltd.’s ownership of the

 Participation and Tracking Interests, as referenced and defined in the Purchase and Sale

 Agreement.

          13.       Any and all Documents or Communications relating to the Dugaboy Note,

 including without limitation, the original Dugaboy Note, dated June 29, 2001, any amendments to


                                                    15
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21            Entered 08/17/21 17:00:39      Page 45 of
                                         64



 the Dugaboy Note, any negotiation of the Dugaboy Note terms, original business purpose and

 value received for the original Dugaboy Note, any basis for paydowns on the Dugaboy Note any

 basis or purposes for the transfer of the Dugaboy Note from Get Good to the Debtor, any

 Documents or Communications explaining the basis or purposes of transferring only a portion

 (approximately 97.6835%) of the Dugaboy Note to the Debtor, any underwriting or investigation

 of the Dugaboy Note performed by the Debtor or Get Good, and any Documents or

 Communications evidencing Dugaboy’s ability to pay the Dugaboy Note.

          14.       Any and all Documents or Communications relating to the creation or ownership

 and management structure of Highland Capital Loan Fund, including without limitation, the

 Limited Partnership Agreement of Highland Capital Loan Fund, as referenced in the Purchase and

 Sale Agreement, any amended Limited Partnership Agreement of Highland Capital Loan Fund,

 any revised Limited Partnership Agreement executed after Highland Capital Loan Fund changed

 its name to Dynamic Income Fund, and any other governance documents.

          15.       Any and all Documents or Communications relating to the creation or ownership

 and management structure of Get Good, including without limitation, The Get Good Nonexempt

 Trust Agreement, dated June 29, 2001, as referenced in the Exercise of Discretion, and any other

 governance documents.

          16.       Any and all Documents or Communications relating to the Get Good/Highland

 Dallas Foundation Transfer, including without limitation, any and all Documents or

 Communications relating to the Exercise of Discretion, the Donative Assignment of Interests,

 negotiations of the terms of the transfer, any basis or purposes for the transfer, any claims of a

 charitable deduction for tax purposes or otherwise, and the Amended Purchase and Sale

 Agreement.


                                                  16
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21           Entered 08/17/21 17:00:39       Page 46 of
                                         64



          17.       Any and all Documents or Communications relating to the Highland Dallas

 Foundation/Charitable DAF Transfer, including without limitation, any and all Documents or

 Communications relating to the Unanimous Consent, any negotiations of the terms of the transfer,

 and any basis or purpose for the transfer.

          18.       Any and all Documents or Communications relating to the Charitable DAF/CLO

 HoldCo Transfer, including without limitation, any and all Documents or Communications relating

 to the Omnibus Assignment Agreement, the Written Resolutions, any basis or purposes for the

 transfer, and any negotiations of the terms of the transfers, including without limitation, the

 decision to bind the parties by the terms of the Multi Strat Governing Documents, as defined and

 referenced in the Omnibus Assignment Agreement.

          19.       Any and all Documents or Communications relating to the Dynamic Income CLO

 HoldCo Side Letter, including without limitation, any negotiations of the terms of the letter, any

 basis or purposes for the letter, and Highland Capital Loan Fund’s Confidential Private Placement

 Memorandum, as defined and referenced in the Dynamic Income CLO HoldCo Side Letter.

          20.       Any and all Documents or Communications relating to the approximately $42.3

 million received by Highland Dallas Foundation in 2016, as evidenced by Highland Dallas

 Foundation’s 2016 990 tax form, and the approximately $5.1 million received by Highland Dallas

 Foundation in 2018, as evidenced by the Highland Dallas Foundation’s 2018 990 tax form.

          21.       Any and all Documents or Communications relating to the creation, ownership,

 management structure, or governing documents of Dugaboy; Highland Dallas Foundation;

 Highland Kansas City Foundation; Highland Santa Barbara Foundation; Charitable DAF HoldCo;

 Charitable DAF Fund; CLO HoldCo; Dynamic Income Fund; Highland Loan Fund, Ltd.; Highland

 Capital Loan Fund GP; Highland Loan Master Fund; Eames, Ltd.; and Multi Strat.


                                                 17
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21             Entered 08/17/21 17:00:39   Page 47 of
                                         64



     22.            Any and all Documents or Communications relating to any transfers between or

 among the Debtor, Get Good, Highland Dallas Foundation, Highland Kansas City Foundation,

 Highland Santa Barbara Foundation, Charitable DAF HoldCo, Charitable DAF Fund, and CLO

 HoldCo since the inception of Charitable DAF GP, Charitable DAF HoldCo, Charitable DAF

 Fund, and CLO HoldCo, including without limitation, any agreements or related documents

 pertaining to the separately managed account that HCMLP managed on behalf of the Charitable

 DAF Fund LP.

     23.            Any and all Documents or Communications relating to any investments or

 ownership interests that CLO HoldCo has made in any funds or business entities relating to the

 Debtor, Dondero, or any related parties, including without limitation, a complete list of

 transactions, financial statements, communications to control persons, supporting foundations or

 any other relevant stakeholder, and books and records.

     24.            Any and all Documents or Communications relating to financial reporting and

 financial statements for Get Good, Dugaboy, and the Get Better Trust.

     25.            Any and all Documents or Communications relating to investment management

 agreements between the Highland Dallas Foundation, the Highland Kansas City Foundation,

 and/or the Highland Santa Barbara Foundation, and the Charitable DAF Fund, Charitable DAF

 GP, and/or Charitable DAF HoldCo.

           38.      Any and all Documents or Communications relating to the creation, ownership,

 management structure, or governing documents of all entities connected to the DAF/CLO HoldCo

 Structure.




                                                 18
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 48 of
                                         64



 Dated: July 13, 2020                  Respectfully submitted,

                                       /s/ Mustafa Abdul-Jabbar




                                         19
 ACTIVE 259093332
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 49 of
                                         64



                    EXHIBIT 3
        to DECLARATION OF LOUIS M. PHILLIPS
        Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                                       Entered 08/17/21 17:00:39                      Page 50 of
                                                 64



From:                                         Theresa Garcia <tgarcia@krcl.com>
Sent:                                         Tuesday, August 17, 2021 3:12 PM
To:                                           jpomerantz@pszjlaw.com; ikharasch@pszjlaw.com; mlitvak@pszjlaw.com;
                                              gdemo@pszjlaw.com; MHayward@HaywardFirm.com; ZAnnable@HaywardFirm.com;
                                              pmontgomery@sidley.com; preid@sidley.com; jhoffman@sidley.com;
                                              bguzina@sidley.com; mclemente@sidley.com; dtwomey@sidley.com;
                                              alyssa.russell@sidley.com
Cc:                                           John J. Kane; Brian Clark
Subject:                                      In re Highland Capital Management, L.P.; Case No. 19-34054-SGJ [IWOV-
                                              iManage.FID1955366]
Attachments:                                  08.12.2020 - CLO Holdco, Ltd's Responses and Objections to the OCUC First RFP.pdf



Counsel:

      Please see attached CLO Holdco, Ltd.'s Responses and Objections to The Official Committee of
Unsecured Creditors' First Request for Production of Documents.

THERESA R. GARCIA
Paralegal




Kane Russell Coleman Logan PC
901 Main Street | Suite 5200 | Dallas, Texas 75202
Tel 214.777.0054
krcl.com | krclblogs.com

This email and any attachments are confidential. If you received this email in error, please inform the sender and delete it. Thank you.




                                                                                  1
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 51 of
                                         64


 Joseph M. Coleman (State Bar No. 04566100)
 John J. Kane (State Bar No. 24066794)
 Brian W. Clark (State Bar No. 24032075)
 KANE RUSSELL COLEMAN LOGAN PC
 Bank of America Plaza
 901 Main Street, Suite 5200
 Dallas, Texas 75202
 Tele: 214.777.4200
 Fax: 214.777.4299
 Email: jcoleman@krcl.com
 Email: jkane@krcl.com
 Email: bclark@krcl.com

 ATTORNEYS FOR CLO HOLDCO, LTD.

                         THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                         §
  IN RE:                                                 §   CHAPTER 11
                                                         §
  HIGHLAND CAPITAL MANAGEMENT,                           §   CASE NO. 19-34054-SGJ
  L.P.,                                                  §
                                                         §
           DEBTOR.                                       §


    CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF
       UNSECURED CREDITORS' FIRST REQUEST FOR PRODUCTION OF DOCUMENTS



            RESPONSES AND OBJECTIONS TO REQUESTS FOR PRODUCTION

           CLO Holdco, Ltd. ("CLO Holdco") serves the following objections and responses to The

 Official Committee of the Unsecured Creditors' First Request for Production of Documents:


 REQUEST FOR PRODUCTION NO. 1:                   Any and all Documents or Communications
 relating to financial statements, accounting, budgets or audits of Charitable DAF HoldCo,
 Charitable DAF GP, Charitable DAF Fund, and/or CLO HoldCo from 2014 to present, including
 without limitation,

           a.     any and all audited and unaudited financial statements of Charitable DAF HoldCo,
                  Charitable DAF GP, Charitable DAF Fund, and/or CLO HoldCo (including any
                  consolidating financial statements at year-end);

 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 1                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 52 of
                                         64


         b.      any representation letters provided to independent auditors;

         c.      any engagement letters with outside accounting firms (including for audit services);

         d.      any lawyers’ letters provided to auditors in connection with their audits;

         e.      any workpapers or packages prepared for audits/auditors;

         f.      any projections, forecasts, budgets prepared during this period; and

         g.      any valuations of Charitable DAF HoldCo, Charitable DAF GP, Charitable DAF
                 Fund, and/or CLO HoldCo or any of their assets, including investments, for the
                 year ended December 31, 2014 through present.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 2:                  Any and all management reports from 2014 to
 present of Charitable DAF HoldCo, Charitable DAF GP, Charitable DAF Fund, and CLO HoldCo,
 including without limitation,

         a.      any asset management reports;

         b.      any cash reports;

         c.      any financing reports;

         d.      any strategic planning reports; and

         e.      any variance reports.

 RESPONSE: CLO Holdco is conducting a search of the documents and electronic data in its
 possession, custody and control and will produce all non-privileged documents that it is able to
 locate that are responsive to this request.



 REQUEST FOR PRODUCTION NO. 3:                    Any and all Documents or Communications with
 the Internal Revenue Service or other governmental taxing authority relating to tax inquiry or formal
 tax audits involving Charitable DAF HoldCo, Charitable DAF GP, Charitable DAF Fund, and/or
 CLO HoldCo.



 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 2                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 53 of
                                         64


 RESPONSE: CLO Holdco is conducting a search of the documents and electronic data in its
 possession, custody and control and will produce all non-privileged documents that it is able to
 locate that are responsive to this request.



 REQUEST FOR PRODUCTION NO. 4:                         Any and all Documents or Communications
 relating to any position held by or compensation received by Scott in connection with any
 transactions involving the Debtor and/or any individuals or entities in the DAF/CLO HoldCo
 Structure and any direct or indirect predecessors or successors in interest, parents, subsidiaries or
 affiliates of any of them, and any and all partners, officers, directors, shareholders, members,
 employees, representatives, agents, advisors, attorneys, owners, partners, principals, shareholders,
 and all other persons and entities acting or purporting to act on behalf of any of the foregoing,
 including without limitation, Scott’s role as the trustee of Get Good, a director of CLO HoldCo, the
 managing member of Charitable DAF GP, and a director of Charitable DAF HoldCo.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 5:                           Any and all Documents or Communications
 relating to any tax treatment, any tax benefits and/or any tax planning process of any individuals or
 entities in the DAF/CLO HoldCo Structure and any direct or indirect predecessors or successors in
 interest, parents, subsidiaries or affiliates of any of them, and any and all partners, officers, directors,
 shareholders, members, employees, representatives, agents, advisors, attorneys, owners, partners,
 principals, shareholders, and all other persons and entities acting or purporting to act on behalf of
 any of the foregoing, in connection with the CLO HoldCo Transaction.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 6:                        Any and all Documents or Communications
 relating to payments, distributions, investments, transfers, or the remittance of anything of value
 from the Debtor to any individuals or entities in the DAF/CLO HoldCo Structure and any direct or
 indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and
 any and all partners, officers, directors, shareholders, members, employees, representatives, agents,


 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 3                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 54 of
                                         64


 advisors, attorneys, owners, partners, principals, shareholders, and all other persons and entities
 acting or purporting to act on behalf of any of the foregoing.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 7:                        Any and all Documents or Communications
 relating to payments, distributions, investments, transfers, or the remittance of anything of value to
 the Debtor from any individuals or entities in the DAF/CLO HoldCo Structure and any direct or
 indirect predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and
 any and all partners, officers, directors, shareholders, members, employees, representatives, agents,
 advisors, attorneys, owners, partners, principals, shareholders, and all other persons and entities
 acting or purporting to act on behalf of any of the foregoing.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 8:                        Any and all Documents or Communications
 relating to valuation of collateral concerning any debt relating to the CLO HoldCo Transaction,
 owed by any individuals or entities in the DAF/CLO HoldCo Structure and any direct or indirect
 predecessors or successors in interest, parents, subsidiaries or affiliates of any of them, and any and
 all partners, officers, directors, shareholders, members, employees, representatives, agents, advisors,
 attorneys, owners, partners, principals, shareholders, and all other persons and entities acting or
 purporting to act on behalf of any of the foregoing.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 9:                   Any and all Documents or Communications
 relating to tax planning for the CLO HoldCo Transaction from 2011 to present, including without
 limitation,
 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 4                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 55 of
                                         64


         a.      any tax planning memos;

         b.      any engagements with third parties;

         c.      any work papers;

         d.      any tax returns; and

         e.      any engagement letters with outside firms relating to tax services.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 10:                    Any and all Documents or Communications
 relating to the CLO HoldCo Transaction, including without limitation, any negotiations of the terms
 of the CLO HoldCo Transaction, any Communications between or among the Debtor, Get Good,
 Highland Dallas Foundation, Charitable DAF HoldCo, Charitable DAF Fund, CLO HoldCo,
 Dondero, Okada, Scott, and Jalonick, and any basis or purposes for the CLO HoldCo Transaction,
 including without limitation, any Documents or Communications explaining why there were
 separate transfers, the rationale for each transfer, and any tax considerations for the various
 transfers.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 11:                      Any and all Documents or Communications
 relating to the Debtor/Get Good Transfer, including without limitation, any Documents or
 Communications relating to the negotiation of the terms of the transfer, valuation of the Series A
 Interests, valuation of the American Airlines Call Options, valuation of the Participation and
 Tracking Interests, and any basis or purpose for the transfer.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.
 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 5                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 56 of
                                         64


 REQUEST FOR PRODUCTION NO. 12:                     Any and all Documents or Communications
 relating to the Purchase and Sale Agreement between the Debtor and Get Good, including without
 limitation, certain documents discussed therein the Purchase and Sale Agreement such as the Joint
 Plan of Distribution of the Crusader Funds, the Scheme of Arrangement between the Offshore
 Crusader Fund and its Scheme Creditors, and any Documents or Communications relating to Eames
 Ltd.’s ownership of the Participation and Tracking Interests, as referenced and defined in the
 Purchase and Sale Agreement.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 13:                     Any and all Documents or Communications
 relating to the Dugaboy Note, including without limitation, the original Dugaboy Note, dated June
 29, 2001, any amendments to the Dugaboy Note, any negotiation of the Dugaboy Note terms,
 original business purpose and value received for the original Dugaboy Note, any basis for paydowns
 on the Dugaboy Note any basis or purposes for the transfer of the Dugaboy Note from Get Good
 to the Debtor, any Documents or Communications explaining the basis or purposes of transferring
 only a portion (approximately 97.6835%) of the Dugaboy Note to the Debtor, any underwriting or
 investigation of the Dugaboy Note performed by the Debtor or Get Good, and any Documents or
 Communications evidencing Dugaboy’s ability to pay the Dugaboy Note.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 14:                     Any and all Documents or Communications
 relating to the creation or ownership and management structure of Highland Capital Loan Fund,
 including without limitation, the Limited Partnership Agreement of Highland Capital Loan Fund, as
 referenced in the Purchase and Sale Agreement, any amended Limited Partnership Agreement of
 Highland Capital Loan Fund, any revised Limited Partnership Agreement executed after Highland
 Capital Loan Fund changed its name to Dynamic Income Fund, and any other governance
 documents.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the

 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 6                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 57 of
                                         64


 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 15:                    Any and all Documents or Communications
 relating to the creation or ownership and management structure of Get Good, including without
 limitation, The Get Good Nonexempt Trust Agreement, dated June 29, 2001, as referenced in the
 Exercise of Discretion, and any other governance documents.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 16:                    Any and all Documents or Communications
 relating to the Get Good/Highland Dallas Foundation Transfer, including without limitation, any
 and all Documents or Communications relating to the Exercise of Discretion, the Donative
 Assignment of Interests, negotiations of the terms of the transfer, any basis or purposes for the
 transfer, any claims of a charitable deduction for tax purposes or otherwise, and the Amended
 Purchase and Sale Agreement.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 17:                      Any and all Documents or Communications
 relating to the Highland Dallas Foundation/Charitable DAF Transfer, including without limitation,
 any and all Documents or Communications relating to the Unanimous Consent, any negotiations of
 the terms of the transfer, and any basis or purpose for the transfer.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 7                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 58 of
                                         64


 REQUEST FOR PRODUCTION NO. 18:                        Any and all Documents or Communications
 relating to the Charitable DAF/CLO HoldCo Transfer, including without limitation, any and all
 Documents or Communications relating to the Omnibus Assignment Agreement, the Written
 Resolutions, any basis or purposes for the transfer, and any negotiations of the terms of the
 transfers, including without limitation, the decision to bind the parties by the terms of the Multi Strat
 Governing Documents, as defined and referenced in the Omnibus Assignment Agreement.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 19:                     Any and all Documents or Communications
 relating to the Dynamic Income CLO HoldCo Side Letter, including without limitation, any
 negotiations of the terms of the letter, any basis or purposes for the letter, and Highland Capital
 Loan Fund’s Confidential Private Placement Memorandum, as defined and referenced in the
 Dynamic Income CLO HoldCo Side Letter.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 20:                    Any and all Documents or Communications
 relating to the approximately $42.3 million received by Highland Dallas Foundation in 2016, as
 evidenced by Highland Dallas Foundation’s 2016 990 tax form, and the approximately $5.1 million
 received by Highland Dallas Foundation in 2018, as evidenced by the Highland Dallas Foundation’s
 2018 990 tax form.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 21:                  Any and all Documents or Communications
 relating to the creation, ownership, management structure, or governing documents of Dugaboy;
 Highland Dallas Foundation; Highland Kansas City Foundation; Highland Santa Barbara
 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 8                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 59 of
                                         64


 Foundation; Charitable DAF HoldCo; Charitable DAF Fund; CLO HoldCo; Dynamic Income
 Fund; Highland Loan Fund, Ltd.; Highland Capital Loan Fund GP; Highland Loan Master Fund;
 Eames, Ltd.; and Multi Strat.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 22:                  Any and all Documents or Communications
 relating to any transfers between or among the Debtor, Get Good, Highland Dallas Foundation,
 Highland Kansas City Foundation, Highland Santa Barbara Foundation, Charitable DAF HoldCo,
 Charitable DAF Fund, and CLO HoldCo since the inception of Charitable DAF GP, Charitable
 DAF HoldCo, Charitable DAF Fund, and CLO HoldCo, including without limitation, any
 agreements or related documents pertaining to the separately managed account that HCMLP
 managed on behalf of the Charitable DAF Fund LP.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 23:                       Any and all Documents or Communications
 relating to any investments or ownership interests that CLO HoldCo has made in any funds or
 business entities relating to the Debtor, Dondero, or any related parties, including without limitation,
 a complete list of transactions, financial statements, communications to control persons, supporting
 foundations or any other relevant stakeholder, and books and records.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 CLO Holdco further objects that the request is overly broad and unduly burdensome in that it
 arguably covers virtually every document and electronic record in CLO Holdco's possession,
 custody or control, regardless of subject-matter or time-period. Subject to and without waiving the
 foregoing objections, see documents to be produced by CLO Holdco in response to more specific
 document requests herein.




 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 9                                    7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 60 of
                                         64


 REQUEST FOR PRODUCTION NO. 24:                       Any and all Documents or Communications
 relating to financial reporting and financial statements for Get Good, Dugaboy, and the Get Better
 Trust.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 25:               Any and all Documents or Communications
 relating to investment management agreements between the Highland Dallas Foundation, the
 Highland Kansas City Foundation, and/or the Highland Santa Barbara Foundation, and the
 Charitable DAF Fund, Charitable DAF GP, and/or Charitable DAF HoldCo.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 Subject to and without waiving the foregoing objections, CLO Holdco is conducting a search of the
 documents and electronic data in its possession, custody and control and will produce all non-
 privileged documents that it is able to locate that it reasonably believes are responsive to this request.



 REQUEST FOR PRODUCTION NO. 38 (sic): Any and all Documents or Communications
 relating to the creation, ownership, management structure, or governing documents of all entities
 connected to the DAF/CLO HoldCo Structure.

 RESPONSE: CLO Holdco objects to the foregoing request on the grounds that the request for
 "[a]ny and all Documents and Communications relating to" the referenced matters is vague,
 ambiguous, overly broad and fails to identify the documents sought with reasonable particularity.
 CLO Holdco further objects that it fails to identify the specific entities in connection with which it
 seeks documents. Subject to and without waiving the foregoing objections, CLO Holdco is
 conducting a search of the documents and electronic data in its possession, custody and control and
 will produce all non-privileged documents that it is able to locate that it reasonably believes are
 responsive to this request.




 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 10                                   7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 61 of
                                         64



 DATED: August 12, 2020                           Respectfully submitted,

                                                  KANE RUSSELL COLEMAN LOGAN PC


                                                  By:      /s/Brian W. Clark
                                                           Joseph M. Coleman
                                                           State Bar No. 0456610
                                                           John J. Kane
                                                           State Bar No. 24066794
                                                           Brian W. Clark
                                                           State Bar No. 24032075

                                                  Bank of America Plaza
                                                  901 Main Street, Suite 5200
                                                  Dallas, Texas 75202
                                                  Tele: 214.777-4200
                                                  Fax: 214.777.4299
                                                  Email: jcoleman@krcl.com
                                                  Email: jkane@krcl.com
                                                  Email: bclark@krcl.com

                                                  ATTORNEYS FOR CLO HOLDCO, LTD.




 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 11                                   7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 62 of
                                         64


                                     CERTIFICATE OF SERVICE

        This is to certify that service of the foregoing document was effected via e-mail on the
 counsel of record listed below, on the 12th day of August, 2020.

                                                  /s/ Brian W. Clark
                                                  Brian W. Clark


 PACHULSKI STANG ZIEHL & JONES LLP                      HAYWARD & ASSOCIATES PLLC
 Jeffrey N. Pomerantz                                   Melissa S. Hayward
 Email: jpomerantz@pszjlaw.com                          E-mail: MHayward@HaywardFirm.com
 Ira D. Kharasch                                        Zachery Z. Annable
 E-mail: ikharasch@pszjlaw.com                          E-mail: ZAnnable@HaywardFirm.com
 Maxim B. Litvak
 E-mail: mlitvak@pszjlaw.com
 Gregory V. Demo
 E-mail: gdemo@pszjlaw.com

 SIDLEY AUSTIN LLP
 Paige Holden Montgomery
 Email: pmontgomery@sidley.com
 Penny P. Reid
 Email: preid@sidley.com
 Juliana L. Hoffman
 E-mail: jhoffman@sidley.com

 Bojan Guzina
 Email: bguzina@sidley.com
 Matthew A. Clemente
 E-mail: mclemente@sidley.com
 Dennis M. Twomey
 E-mail: dtwomey@sidley.com
 Alyssa Russell
 E-mail: alyssa.russell@sidley.com




 ________________________________________________________________________________________________________
 CLO HOLDCO, LTD.'S RESPONSES AND OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS' FIRST
 REQUEST FOR PRODUCTION OF DOCUMENTS – PAGE 12                                   7831804 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 63 of
                                         64



                    EXHIBIT 4
        to DECLARATION OF LOUIS M. PHILLIPS
   Case 19-34054-sgj11 Doc 2735-2 Filed 08/17/21                                             Entered 08/17/21 17:00:39                           Page 64 of
                                            64

From: Isaac Leventon
Sent: Wednesday, July 29, 2020 4:03 PM
To: John J. Kane; John A. Morris
CC: Grant Scott; Stephanie Vitiello
Subject: RE: Notice of Requests for Production - CLO Holdco

John Kane,

In response to the Committee’s 4th Requests for Production to Debtor, Debtor intends to produce certain documents
related to CLO Holdco and the DAF. I have provided these documents to you contemporaneously with this email via
download link. Please review these documents at your earliest convenience and inform the Debtor if you have any
objection to their production. They will be produced “Confidential” under the Agreed Protective Order. Debtor would like
to produce these documents by the end of this week if possible.

Additionally and in relation to Committee’s 4th Requests for Production to Debtor, Debtor is placing you on notice that
Debtor intends to search Debtor’s email server using search terms related to CLO Holdco and DAF. The search terms
currently are the subject of meet-and-confer negotiations with the Committee. The results of these searches will be
produced pursuant to an order relating to the Committee’s Motion to Compel previously heard by the Court.

Thanks, Isaac Leventon

From: Isaac Leventon
Sent: Wednesday, July 15, 2020 4:36 PM
To: 'John J. Kane' <jkane@krcl.com>
Cc: 'Grant Scott' <gscott@scottlawgroupllc.com>; Stephanie Vitiello <SVitiello@HighlandCapital.com>
Subject: Notice of Requests for Production - CLO Holdco

John:

I am attaching the Committee’s 4th Requests for Production to Debtor. Based on a review of the RFPs, Nos. 30, 37 – 39, 41
– 43, and 50 – 51 relate to DAF/CLO Holdco. With respect to the requests made for DAF-related materials, please let me
know if DAF has any objection to the Debtor producing such materials. All such materials would be produced as
“Confidential” subject to the protective order.

Thanks,

ISAAC LEVENTON          |   ASSISTANT GENERAL COUNSEL




300 Crescent Court | Suite 700 | Dallas, Texas 75201
O: 972.628.4100 | D: 972.419.4482 | F: 972.628.4147
ileventon@highlandcapital.com | www.highlandcapital.com




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for
informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or recommendation, to enter into or conclude any
transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




PRIVILEGE WARNING: The sender or recipient of this message is a member of the legal department at Highland Capital Management. This message and any
attachments hereto may constitute attorney work product or be protected by the attorney-client privilege. Do not disclose this message or any attachments hereto
without prior consent of a member of the legal department at Highland Capital Management.
